Citation Nr: 0006369	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served honorably on active duty from February 
1951 to April 1953.  His decorations include the Korean 
Service Medal with one bronze service star and the United 
Nations Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD, anxiety disorder, and nerves.  


REMAND

The veteran contends that he has PTSD and anxiety which is 
related to his period of active service.  He has indicated 
that while in Korea, he was a gunner on a 105 artillery and 
he served at the front in a forward position.  According to 
the veteran, he has experienced panic attacks ever since his 
period of active service.  

Having reviewed the record, the Board has determined that the 
issues on appeal must be returned to the RO for the purpose 
of further evidentiary development.  VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits. Bell v. Derwinski, 2 Vet.App. 611 (1992).  A 
1998 VA examination report refers to records from the VAMC in 
Nashville, Tennessee, which apparently show that the veteran 
was seen in the mental health clinic at that facility in 
March 1997 and in January 1998.  The record indicates that 
the RO requested outpatient and hospital records from the 
Nashville VAMC for the period of April 1997 to May 1998, 
however, records were only received for the period of April 
1998 to May 1998, and the record does not currently include 
medical reports showing treatment in March 1997, January 
1998, or at any time between the period of June 1996 (at 
which time the veteran underwent heart surgery) and April 
1998.  The VA examination report also alludes to records 
showing treatment at the mental health clinic in 1993 and a 
notation regarding a mental health compensation and pension 
examination in 1994, however, these records were unavailable 
to the examiner at the time of the examination.  These 
records will be sought on remand.  

In addition, on remand the claims folder will be returned to 
the VA physician who examined the veteran in February 1998, 
for review and clarification of the opinions provided at that 
time.  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should contact the VAMC in 
Nashville, Tennessee, in order to request 
copies of the veteran's medical records, 
to specifically include any reports of 
hospitalization or outpatient records 
showing treatment in the mental health 
clinic, for the period of 1993 to the 
present time.  In particular, the RO 
should ensure that records for the period 
of June 1996 to April 1998 have been 
sought and are associated with the claims 
folder. 

2.  Upon completion of the foregoing, the 
RO should make the claims folder 
available to the VA examiner who 
evaluated the veteran in February 1998, 
for further review and explanation of the 
opinions that were provided at the time 
of that examination.  The examiner 
indicated that the veteran has a long 
history of anxiety symptoms dating back 
to his combat experience in the Korean 
War; in addition, the examiner related 
the current diagnosis of anxiety disorder 
to latent syphilis acquired during 
military service.  On review, the 
examiner should comment upon the 
significance of the following to his 
opinions relating anxiety disorder and 
syphilis to the period of active service:  
(a) that the medical report noting a 
diagnosis of "chancroid ulcers of the 
penis, rule out syphilis," is dated 
October 1953, or after the veteran's 
active service and (b) that although the 
veteran told the examiner that he had a 
history of anxiety symptoms since the 
time of service, records for treatment 
purposes dated in January 1980 show that 
at that time, he dated the onset of 
anxiety and depression symptoms to a 
period 8-10 years before, about 1 year 
after his father's death.  Complete 
rationales and bases should be provided 
for the conclusions reached and opinions 
given.  

3.  The veteran is reminded that he has 
an obligation to submit a well grounded 
claim for service connection for PTSD, 
which would include competent evidence of 
a PTSD diagnosis and evidence of a 
relationship between that diagnosis and 
in-service events.  

4.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that the specified 
evidentiary development has been 
completed to the extent possible.  If any 
development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
opinions and/or comments, it should be 
returned for completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.   

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




